Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 06/17/2021.

The application has been amended as follows: 
In the claims:

1. 	A display device mounted at a head of a user, the display device comprising: a display unit located at at least one of a left eye side and a right eye side of the user, and configured to display a first image that is overlapped on an outside scene; a first detector configured to detect an inclination of the head; a first adjustment unit configured to, based on a detection result of the first detector, adjust a display region of the first image; ; an imaging unit configured to capture an image of the outside scene and generate a captured image, wherein the first adjustment unit adjusts, based on a position of a specific object included in the captured image, a display region of the first image, wherein the first image is an image displaying a character string; and a second adjustment unit adjusting, based on an adjustment result of the first adjustment unit, the number of lines of the character string displayed in the display region is provided, and the display control unit displays by the number of lines the character string in the display region.

In claim 3, line 1, change the dependency from claim 2 to claim 1.
In claim 4, line 1, change the dependency from claim 2 to claim 1.
In claim 7, line 1, change the dependency from claim 6 to claim 1.
In claim 8, line 1, change the dependency from claim 2 to claim 1.
In claim 10, line 1, change the dependency from claim 2 to claim 8.

11.	 A control program for a display device, the display device being mounted at a head of a user, including a display unit located at at least one of a left eye side and a right eye side of the user, and displaying a first image that is overlapped on an outside scene, and a computer, wherein the computer is caused to function as: a first detector configured to detect an inclination of the head; a first adjustment unit configured to adjust, based on a detection result of the first detector, a display region of the first image; ; an imaging unit configured to capture an image of the outside scene and generate a captured image, wherein the first adjustment unit adjusts, based on a position of a specific object included in the captured image, a display region of the first image, wherein the first image is an image displaying a character string; and a second adjustment unit adjusting, based on an adjustment result of the first adjustment unit, the number of lines of the character string displayed in the display region is provided, and the display control unit displays by the number of lines the character string in the display region.

12.	 A control method for a display device, the display device being mounted at a head of a user, including a display unit located at at least one of a left eye side and a right eye side of the user, and displaying a first image that is overlapped on an outside scene, and a computer, the control method, comprising: a detection step of detecting, by the computer, an inclination of the head; an adjustment step of adjusting, based on a detection result in the detection step, a display region of the first image; ; a capturing step of capturing, by an imaging unit, an image of the outside scene and generating a captured image, wherein the adjustment step of adjusting, based on a position of a specific object included in the captured image, a display region of the first image, wherein the first image is an image displaying a character string; a second step of adjusting, based on the adjustment result of the adjustment step, the number of lines of the character string displayed in the display region is provided, and a second display control step of displaying by the number of lines the character string in the display region.

13. 	A display system, comprising: a display device mounted at a head of a user; and an information processing device coupled to the display device, wherein the display device includes a display unit located at at least one of a left eye side and a right eye side of the user, and ; an imaging unit configured to capture an image of the outside scene and generate a captured image, wherein the first adjustment unit adjusts, based on a position of a specific object included in the captured image, a display region of the first image, wherein the first image is an image displaying a character string; and a second adjustment unit adjusting, based on an adjustment result of the first adjustment unit, the number of lines of the character string displayed in the display region is provided, and the display control unit displays by the number of lines the character string in the display region.

Allowable Subject Matter
Claims 1, 3-5, and 7-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, and 7-13 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, 11 and 13, “an imaging unit configured to capture an image of the outside scene and generate a captured image, wherein the first adjustment unit adjusts, based on a position of a specific object included in the captured image, a display region of the first image, wherein the first image is an image displaying a character string; and a second adjustment unit adjusting, based on an adjustment result of the first adjustment unit, the number of lines of the character string displayed in the display region is provided, and the display control unit displays by the number of lines the character string in the display region”. In claim 12, “a capturing step of capturing, by an imaging unit, an image of the outside scene and generating a captured image, wherein the adjustment step of adjusting, based on a position of a specific object included in the captured image, a display region of the first image, wherein the first image is an image displaying a character string; a second step of adjusting, based on the adjustment result of the adjustment step, the number of lines of the character string displayed in the display region is provided, and a second display control step of displaying by the number of lines the character string in the display region”. The closest prior art of record, Nishizawa et al. (US 2008/0196505) discloses a display device mounted at a head of a user (see abstract), the display device comprising: a display unit located at at least one of a left eye side (Fig. 1, (24)) and a right eye side of the user (Fig. 1, (22)) [0076], and configured to display a first image that is overlapped on an outside scene[0183]; a first detector configured to detect an inclination of the head [0209]; a first adjustment unit configured to, based on a detection result of the first detector, adjust a display region of the first image (see Fig. 10, and [0209].
However, Nishizawa, singularly or in combination, fails to anticipate, or render, the above underlined limitations obvious, in combination with all the other limitations of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692